Citation Nr: 1755858	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  16-03 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than September 12, 2013, for the award of a 100 percent rating for adjustment disorder with mixed anxiety and depressed mood.

2.  Entitlement to an effective date earlier than April 4, 2011, for the award of a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had various periods of active service in the Army National Guard from August 1956 to August 1962.

This matter comes before the Board on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which established effective dates for the award of a 100 percent rating for the Veteran's psychiatric disability and an award of TDIU.

The Board notes that, the RO, in February 2017 during the course of the appeal, awarded an earlier effective date for the award of a 70 percent rating for the Veteran's adjustment disorder with mixed anxiety and depressed mood back to his original claim for service connection for a psychiatric disorder, April 4, 2011.  As this appeal originates from the timely notice of disagreement the Veteran filed with regard to the effective date of the award of the 100 percent rating established in the January 2014 rating decision for his psychiatric disability, the effective date the RO assigned for the award of the 70 percent rating will not be further addressed by the Board.  See also Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (there is no such thing as a freestanding claim for an earlier effective date).

In May 2017, after this case was certified to the Board, the Veteran's private attorney representative requested a copy of the claims file and a 90-day extension in which to file a request for a personal hearing, submit additional evidence, and submit legal argument.  According to Veterans Appeals Control and Locator System (VACOLS) and the Veterans Benefits Management System, the representative was provided with a response to his request for records in June 2017 and was notified via a separate letter later that same month advising him that the request for "an additional 90-day period of time [] in order to obtain and submit additional evidence and/or argument in support of this appeal" was granted.  However, no further evidence or argument was submitted during this timeframe.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1.  The Veteran's earliest claim for entitlement to service connection for a psychiatric disorder is April 4, 2011.  

2.  In an unappealed August 2011 rating decision, the RO granted service connection for an adjustment disorder, with mixed anxiety and depressed mood, and assigned a 30 percent rating effective April 4, 2011; however, owing to the submission of new and material evidence of the severity of his disability during the claim period adjudicated within one year of that decision, the rating assigned for his psychiatric disability did not become final.

2.  The RO later awarded a 70 percent rating for the psychiatric disability, effective November 4, 2011, in an unappealed December 2012 rating decision; however, owing to the submission of new and material evidence of the severity of his disability during the claim period adjudicated within one year of that decision, the rating assigned for his psychiatric disability did not become final.

3.  The RO later awarded a 100 percent rating for the psychiatric disability, effective September 12, 2013, (the date of the most recent VA examination report), in a January 2014 rating decision; the Veteran filed a timely notice of disagreement with the effective date assigned for the 100 percent rating.

4.  Resolving doubt in the Veteran's favor, it appears that his service-connected psychological disability symptoms have more nearly approximated total occupational and social impairment throughout the entire claim period since April 4, 2011.

5.  The Veteran's March 2009 claim for TDIU was implicitly denied in March 2010 and March 2011 rating decisions, which became final.

6.  There is no communication between the last final March 2011 rating decision and the April 4, 2011, claim for service connection for a psychiatric disability that constitutes a formal or informal claim for TDIU, nor did TDIU become factually ascertainable within one year of any increased rating claim for hearing loss or psychiatric disorder filed after the last final March 2011 rating decision so as to warranted an effective date prior to April 4, 2011.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 4, 2011, for the award of a 100 percent rating for an adjustment disorder, with mixed anxiety and depressed mood, have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.157, 3.400 (2017).

2.  The criteria for an effective date earlier than April 4, 2011, for the award of TDIU have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.157, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald,
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Jurisdiction over Effective Date Issues

In this case, in January 2014, the RO awarded a 100 percent rating for adjustment disorder with mixed anxiety and depressed mood and awarded TDIU, establishing effective dates for each award.  Because the Veteran filed a timely notice of disagreement with the January 2014 rating decision that established the effective dates for the award of the 100 percent rating and TDIU and later perfected his appeal, the Board properly has jurisdiction over these effective date issues.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (there is no such thing as a freestanding claim for an earlier effective date).

III.  Effective Date for the Award of a 100 Percent Rating for Psychiatric Disability

By way of history, the Veteran's first filed a claim for entitlement to service connection for a psychiatric disorder on April 4, 2011.  In an unappealed August 2011 rating decision, the RO granted service connection for an adjustment disorder, with mixed anxiety and depressed mood, and assigned a 30 percent rating effective April 4, 2011.  Even though this rating decision was not appealed, the Veteran submitted lay statements from himself and his wife immediately after this decision, which detailed symptoms of his psychiatric disability over the "last several years."  This evidence, which suggested that his disability during the claims period was worse than rated, constitutes new and material evidence under 38 C.F.R. § 3.156(b), thus rendering initial rating aspect of that rating decision non-final.   

Following the Veteran's formal request for an increased rating, the RO later awarded a 70 percent rating for the psychiatric disability, effective November 4, 2011, in an unappealed December 2012 rating decision.   However, owing to the submission of new and material evidence of the severity of his disability during the claim period adjudicated within one year of that decision, which included evidence asserting he was unable to obtain and maintain substantially gainful employment over the years due to his psychiatric disability and a subsequent September 2013 VA examination report detailing the severity of his anxiety symptoms in the past, the rating assigned for his psychiatric disability also did not become final under the tenets of 38 C.F.R. § 3.156(b).Based on the finding of total occupational and social impairment noted in the September 2013 VA examination report, the RO later awarded a 100 percent rating for the psychiatric disability, effective September 12, 2013-the date of that examination report.  

Given the non-finality of the initial and subsequent ratings assigned for his psychiatric disability in August 2011 and December 2012, respectively, the Board will now look to the evidence throughout the claims period in order to determine whether it is factually ascertainable that a 100 percent rating was warranted at any time prior to September 12, 2013.  

After reviewing the record, the Board finds that the Veteran has met the criteria for a 100 percent rating for his psychiatric disability throughout the entire appeal period, not just from the date of the September 2013 VA examination report as initially determined by the AOJ.  In this regard, it is significant to note that the examination report assessed "total occupational and social impairment" and, crucially, describes symptoms of occupational and social impairment that long preceded the date of the examination report.  For example, the September 2013 examination report found that his adjustment disorder renders him unemployable, expressly noting that that "1995[,] approximately, was the last time worked full-time . . . could not interact with others well/anxiety."  This suggests longstanding occupational preclusion due, at least in part, to psychiatric disability.  Also, in the September 2013 report, his wife described the Veteran as being isolating, which is consistent with the social isolation noted earlier in the November 2011 VA examination report.  See November 2011 VA psychological examination report ("He continues to feel "unwanted," isolated, "insecure" and excluded as a result of his hearing loss."); see also February 2017 rating decision (stating that the November 2011 examination "seemed to be a more thorough description of your symptoms" than the previous June 2011 VA examination).  

Here, the evidence indicates that his psychiatric symptoms have been severe for many years, precluding employment since the 1990s and causing social isolation as first noted in the November 2011 VA examination report.  Here, viewing the examination reports as a whole, it does not appear that the examination reports identify particular dates within the claim period where there was a change in his disability, such as to warrant the assignment of staged ratings.  Rather, resolving doubt in the Veteran's favor, it appears that his service-connected psychological disability symptoms have remained more or less consistent, more nearly approximating total occupational and social impairment throughout the entire claim period since April 4, 2011.

Inasmuch as April 4, 2011, is the also the effective date of service connection for this disability, this is a full grant of the effective date of the 100 rating.  Moreover, there is no basis for a 100 percent rating prior to this date; as the Veteran did not appeal the effective date assigned for the award of service connection or submit new and material evidence pertinent to this aspect within one year of the August 2011 rating decision that awarded service-connection, the August 2011 rating decision became final with respect to effective date assigned for service connection. 

As such, an effective date of April 4, 2011, for the award of a 100 percent rating adjustment disorder with mixed anxiety and depressed mood is granted.

IV.  Effective Date for the Award of TDIU

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  In general, the effective date for an increase will be the date of receipt of claim, or date entitlement arose, whichever is later. 38 U.S.C. § 5110; 38 C.F.R. § 3.400(o)(1) (2017).  However, for an increase in disability compensation, to include a claim for TDIU, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of  receipt of claim.  38 U.S.C. § 5110; 38 C.F.R. §3.400(o)(2) (2017).

Here, the Veteran's private attorney representative asserts that the Veteran expressly filed a claim for TDIU in March 2009.  See January 2016 VA Form 9 (asserting the Veteran "first filed an informal claim for TDIU in a March 5, 2009 argument for benefits which was submitted directly to the board and received on March 17, 2009.")  This communication was made during the Veteran's appeal to the U.S. Court of Appeals for Veterans Claims following denial of service of service connection for hearing loss and tinnitus and asserted generally that these disorders "cause marked interference with employment and renders him unemployable."  March 2009 representative argument.   

The U.S. Court of Appeals for Veterans Claims has determined that TDIU could be implicitly denied in a denial of a higher schedular rating for a disability when the TDIU claim is not "explicitly separated" from the adjudication of the appropriate schedular rating and the notice provided is "sufficient for a reasonable person to understand that the adjudication[] implicitly denied entitlement to TDIU."  Here, it is important to note that service connection had not yet been established for hearing loss and tinnitus at the time the Veteran stated he was unemployable in March 2009, and the issue of TDIU was never bifurcated from the initial rating assigned for these disabilities.  After the Board remanded the appeal for further development, the RO first granted the service-connection claims for hearing loss and tinnitus in a March 2010 rating decision, which assigned an initial 10 percent rating for bilateral hearing loss and a 10 percent rating for tinnitus.  

Significantly, the March 2010 notification letter advised the Veteran that "Your Rating Decision and this letter constitute our decision based on your appeal which was remanded to our office on March 17, 2009.  It represents all claims we understood to be specifically made, implied, or inferred in that claim."  (Emphasis added).  Given that TDIU was never bifurcated and the notification letter expressly stated that the March 2010 rating decision, which awarded service connection and established initial schedular ratings, represented all implied and inferred claims, the Board determines that a reasonable person would understand that the adjudication implicitly denied entitlement to TDIU.  Furthermore, the Veteran did not disagree with the ratings assigned within one year of this decision.  Nor did he submit new and material evidence within one year of this decision.  Although it is recognized that he filed a claim for an increased rating for hearing loss and received a new VA audiological examination in January 2011, this evidence submitted within the one-year period following the rating decision focused on the current level of severity of his disorder and did not constitute new and material evidence under 38 C.F.R. § 3.156(b) with regard to the rating assigned during the claim period addressed by the March 2010 rating decision.  Therefore, the March 2010 rating decision, which a reasonable person would understand as denying TDIU, became final.  

Thereafter, in response to the Veteran's October 2010 claim for an increased rating, the RO issued another March 2011 rating decision, which denied a rating in excess of 10 percent for bilateral hearing loss.  The notification letter similarly stated that "Your Rating Decision and this letter constitute our decision based on your appeal which was remanded to our office on October 21, 2010.  It represents all claims we understood to be specifically made, implied, or inferred in that claim."  As no notice of disagreement was filed, nor was new and material evidence submitted within one year of this decision under 38 C.F.R. § 3.156(b) to preclude finality of the rating assigned and the implicit denial of any inferred claim for TDIU, it also became final.

During the time period in question prior to April 4, 2011, the VA administrative claims process has recognized both formal and informal claims.  See Norris v. West, 12 Vet. App. 413, 416 (1999).  Prior to March 24, 2015, § 3.157(b)(1) of title 38, Code of Federal Regulations, provided that an informal claim for benefits "will" be initiated by a report of examination or hospitalization for previously established service-connected disabilities.  38 C.F.R. § 3.157(b)(1) (in effect prior to Mar. 23, 2015); see also Massie v. Shinseki, 25 Vet. App. 123, 132 (2011) ("It is self-evident that the purpose of § 3.157(b)(1) is to avoid requiring a veteran to file a formal claim for an increased disability rating where the veteran's disability is already service connected and the findings of a VA report of examination or hospitalization demonstrate that the disability has worsened."), aff'd, 724 F.3d 1325 (Fed. Cir. 2013).   

Looking to evidence of record prior to April 2011, there is no communication between the last final March 2010 and March 2011 rating decisions and the April 4, 2011 claim for service connection for a psychiatric disability that constitutes a formal or informal claim for TDIU, nor did TDIU become factually ascertainable within one year of any increased rating claim for hearing loss or psychiatric disorder filed after the last final March 2011 rating decision that would suggest an effective date prior to April 4, 2011.  See Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) (the statute and its implementing regulation require "that an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date").  

Thus, there is no basis for awarding an effective date earlier than April 4, 2011, for the award of TDIU.  The appeal must therefore be denied.


ORDER

An effective date of April 4, 2011, but no earlier, is granted for the award of a 100 percent rating for adjustment disorder with mixed anxiety and depressed mood.

An effective date earlier than April 4, 2011, for the award of TDIU is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


